Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of 3 (NOTE):
Independent claims 1, 15 and 20 have been similarly amended to add new features that would require further consideration and may require additional search. Therefore, the amendment is not entered.

Continuation of 12 (NOTE): Does NOT place the application in condition for allowance because: Applicant arguments are moot because they depend on proposed limitations which have not been entered.

/ADRIAN STOICA/Examiner, Art Unit 2494                                                                                                                                                                                                        

/SHANTO ABEDIN/Primary Examiner, Art Unit 2494